DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/2/2022 has been entered.
 
Status of Claims
This is the non-final office action on the merits of Application No. 17/389,328 filed on 7/29/2021. Claims 1, 3-5, 7-11, 13-18 are currently pending and have been considered below. Claim 1 and 11 are independent claims. Claims 2, 6, 12, and 19 have been cancelled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 10-11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kozo (JP H07135701 A) (hereinafter “Kozo”). (English translation was provided in final office action, 1/5/2022)
Regarding claim 1, Kozo discloses a transmission device (fig. 12) capable of cooperating with a dual-power source, 
the dual- power source (e.g. 11, M2, M1) including an input shaft (e.g. 12, 53), 
wherein the transmission device includes a planetary gear assembly (e.g. 15) driven by the dual-power source (e.g. M1, M2)
the planetary gear assembly includes a sun gear (S), a rotating inner ring gear (R) and a planetary gear (P) engaged between the sun gear and the rotating inner ring gear; 
the input shaft (12) is connected with the sun gear (S);
the dual-power source (M1, M2) is configured to drive the sun gear (S) to rotate in a first direction with respect to its own rotation axis through the input shaft (12); 
the dual-power source (M1, M2) is connected with the rotating inner ring gear (R) and drives the rotating inner ring gear to rotate in a second direction opposite to the first direction with respect to its own rotation axis, at the same time, the planetary gear (P) rotates in the second direction with respect to its own rotation axis (e.g. see col. 4, line 2-67); 
the rotation direction of the planetary gear around the input shaft depends on the linear speed V1 of pitch circle motion of the rotating inner ring gear and the linear speed V2 of pitch circle motion of the sun gear;
wherein the dual-power source includes a first power source (M2) and a second power source (M1); 
the first power source (e.g. M2, 11) is configured to drive the sun gear (S) through the input shaft (12); the second power source (M1) is configured to drive the rotating inner ring gear (R);
23a sun wheel front gear (e.g. 52) is arranged on the input shaft (e.g. 53); an input shaft gear (e.g. 51) driven by the first power source (e.g. M2) is engaged with the sun wheel front gear (52) to drive the sun gear (S);
the input shaft (e.g. 12, 53) is arranged to pass through the rotating inner ring gear (R); and
the sun gear (S) is located one side of the rotating inner ring gear and the sun wheel front gear (52) is located on another side of the rotating inner ring gear, wherein the sun gear is connected with the sun wheel front gear through the input shaft only. (e.g. shaft 53 and 12 have different character numerals, but they are the single shaft which is the crank shaft of the engine and the output shaft of the engine, which is the crank shaft.) 
Regarding claim 3, Kozo discloses the transmission device capable of cooperating with the dual-power source according to claim 1, wherein the planet gear (15) is installed on a planetary gear holder (CR). 
an output shaft (16) is arranged on the planetary gear holder (CR); the sun gear (S) and the rotating inner gear ring (R) are arranged coaxially; 22 
the output shaft (16) and the input shaft (e.g. 12, 53) are arranged coaxially (as shown). 
Regarding 4, Kozo discloses the transmission device capable of cooperating with the dual-power source according to claim 3, wherein 
 when the linear speed V1 > the linear speed V2, the rotation direction of the planetary gear and the planetary gear holder around the input shaft is opposite to the rotation direction of the input shaft, the rotation direction of the output shaft itself is opposite to the rotation direction of the input shaft, and the tooth surface clearance between the tooth surface of the planetary gear and the tooth surface of the rotating inner ring gear which meshes with the planetary gear is located at one side of the teeth of the planetary gear only; 
when the linear speed V1 < the linear speed V2, the rotation direction of the planetary gear and the planetary gear holder around the input shaft is the same as the rotation direction of the input shaft, the rotation direction of the output shaft itself is the same as the rotation direction of the input shaft, and the tooth surface clearance between the tooth surface of the planetary gear and the tooth surface of the rotating inner ring gear which meshes with the planetary gear being maintained on said side of the teeth of the planetary gear; 
when the linear speed V1 =the linear speed V2, the rotation speed of the planetary gear and the planetary gear holder around the input shaft is zero, and the rotation speed of the output shaft itself is zero. 1
Regarding claim 10, Kozo discloses the transmission device capable of cooperating with the dual-power source according to claim 1, wherein the hybrid vehicle is an electric-driven vehicle. (a hybrid vehicle is driven by an electric motor and an engine; therefore, a hybrid vehicle is an electric-driven vehicle)
Regarding claim 11, Kozo discloses a driving method for driving a transmission device (fig. 12), wherein the transmission device includes dual-power source (e.g. 11, M1, M2); 
the dual-power source drives a planetary gear assembly (e.g. 15), the planetary gear assembly includes a sun gear (S), a rotating inner ring gear (R) and a planetary gear (P) engaged between the sun gear and the rotating inner ring gear; 
the dual-power source (M2) includes an input shaft (e.g. 12, 53); connecting the input shaft with the sun gear; the dual-power source drives the sun gear to rotate in a first direction relative to its own rotation axis through the input shaft; 
the dual-power source (M1) is connected with the rotating inner ring gear (R) and drives the rotating inner ring gear to rotate in a second direction opposite to the first direction with respect to its own rotation axis, at the same time, the planetary gear rotates in the second direction with respect to its own rotation axis; (e.g. see col. 4, line 2-67)
the linear speed V1 of the pitch circle motion of the rotating inner ring gear and the linear speed V2 of the pitch circle motion of the sun gear determine the rotation direction of the planetary gear around the input shaft. 
wherein the dual-power source includes a first power source (M2) and a second power source (M1); 
the first power source (M2) drives the sun gear (S) through the input shaft (12);
 the second power source (M1) drives the rotating inner ring gear (R); 
arranging a sun wheel front gear (52) on the input shaft (53); 
an input shaft gear (51) driven by the first power source (M2) engages with the front sun wheel gear (52) so as to drive the sun gear (S);
 the input shaft (e.g. 12, 53) is arranged to pass through the rotating inner ring gear (R);
the sun gear (S) is located one side of the rotating inner ring gear and the sun wheel front gear (52) is located on another side of the rotating inner ring gear, wherein the sun gear is connected with the sun wheel front gear through the input shaft only. (e.g. shaft 53 and 12 have different character numerals, but they are the single shaft which is the crank shaft of the engine and the output shaft of the engine is the crank shaft.) 
Regarding claim 13, Kozo discloses the driving method as modified according to claim 11, wherein installing the planetary gear on the planetary gear holder (CR); arranging the output shaft (16) on the planetary gear holder; setting the sun gear (S) and the rotating inner gear ring (R) coaxially; setting the output shaft (16) and the input shaft (e.g. 12, 53) coaxially.
Regarding claim 14, Kozo discloses the driving method as modified according to claim 11, wherein 
when the linear speed V1 > the linear speed V2, the rotation direction of the planetary gear and the planetary gear holder around the input shaft is opposite to the rotation direction of the input shaft, the rotation direction of the output shaft itself is opposite to the rotation direction of the input shaft, and the tooth surface clearance between the tooth surface of the planetary gear and the tooth surface of the rotating inner ring gear which meshes with the planetary gear is located at one side of the teeth of the planetary gear only; 
when the linear speed V1 < the linear speed V2, the rotation direction of the planetary gear and the planetary gear holder around the input shaft is the same as the rotation direction of the input shaft, the rotation direction of the output shaft itself is the same as the rotation direction of the input shaft, and the tooth surface clearance between the tooth surface of the planetary gear and the tooth surface of the rotating inner ring gear which meshes with the planetary gear being maintained on said side of the teeth of the planetary gear;
 when the linear speed V1 =the linear speed V2, the rotation speed of the planetary gear and the planetary gear holder around the input shaft is zero, and the rotation speed of the output shaft itself is zero.1 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable by Kozo (JP H07135701 A) in view of Wenthen et al. (US 8795117 B2) (hereinafter “Wenthen”).
Regarding claim 5, Kozo teaches all the elements of the transmission device capable of cooperating with the dual-power source according to claim 3, but fails to disclose wherein a parallel gear is arranged on the rotating inner gear ring; an inner ring gear driven by the second power source is engaged with the parallel gear to drive the rotating inner ring gear.
Wenthen discloses a transmission device (fig. 13) capable of cooperating with a dual-power source, wherein a parallel gear (114h) is arranged to the rotating inner gear ring (50h); an inner ring gear (has no character numeral, however, fig. 11 shows 112) driven by the second power source (has no character numeral, however, fig. 11 shows 42f) is engaged with the parallel gear to drive the rotating inner ring gear (50h).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Kozo to employ variable speed ratios and rotation direction as taught by Wenthen to enhance the gear drive’s efficiency and power density (see abstract and col. 3, line 62-67 and col. 4, line 1-7).
Regarding claim 18, Kozo teaches all the elements of the driving method as modified according to claim 14, but fails to disclose wherein arranging a parallel gear on the rotating inner gear ring; an inner ring gear driven by the second power source engages with the parallel gear to drive the rotating inner ring gear.
Wenthen discloses a transmission device (fig. 13) capable of cooperating with a dual-power source, wherein a parallel gear (114h) is arranged to the rotating inner gear ring (50h); an inner ring gear (has no character numeral, however, fig. 11 shows 112) driven by the second power source (has no character numeral, however, fig.11 shows 42f) is engaged with the parallel gear to drive the rotating inner ring gear (50h).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Kozo to employ variable speed ratios and rotation direction as taught by Wenthen so that the output gear ratio provided to the output shaft can be varied (see abstract) and thereby, enhance the gear drive’s efficiency and power density (see col. 3, line 62-67 and col. 4, line 1-7)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kozo (JP H07135701 A) in view of Wenthen et al. (US 8795117 B2) as set forth in the rejection of claim 5 and further in view of Campbell et al. (US 20170151875 A1).
Regarding claim 7, Kozo/ Wenthen teaches the transmission device capable of cooperating with the dual-power source according to claim 5, Kozo further teaches wherein the first power source (e.g. 11) is a constant power output, and the second power source (e.g. M1) is a variable speed power output and an electronic control device (e.g. 32, see fig. 35).
However, Kozo/Wenthen fails to disclose the electronic control device processes the error of loss of rotation or instability of the first power source at different power through an input control line.
Campbell teaches a detecting position measurement errors in an electric motor system (fig. 1) wherein an electronic control device (140) processes the error of loss of rotational position or instability of the first power source.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Kozo/Wenthen to employ control device as taught by Campbell in order to improve driving range, torque and noise and vibration. (see para 2 and abstract of Campbell)


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kozo (JP H07135701 A) in view of Wenthen et al. (US 8795117 B2) as set forth in the rejection of claim 5 and further in view of Jun et al. (CN105150819 A) (English translation was provided in final office action, 1/5/2022).
Regarding claim 8, Kozo/ Wenthen teaches the transmission device capable of cooperating with the dual-power source according to claim 5, Kozo further discloses wherein when the second power source (e.g. M1) drives the rotating inner ring gear (e.g. R) to rotate 
 However, Kozo/Wenthen fails to disclose the movement data of the rotating inner ring gear is transmitted to the electronic control device through a real-time data acquisition line which is connected with the second power source; the electronic control device controls and adjusts the power output of the second power source through the real-time data acquisition line under the internal programming or processing of external instructions, so as to make the output shaft reach various speeds required when it is in working condition.
 Jun discloses a dual-motor power device for electric vehicle (fig. 2) wherein an electronic control device processes (e.g. 9, 11) the control of the first power source (e.g. 4) at different power through an input control line (e.g. line between power source 4 and control device 11), wherein the movement data of the rotating inner ring gear (has no element numeral) is transmitted to the electronic control device (e.g. 9, 11) through a real-time data acquisition line (the line between 1 to 9) which is connected with the second power source (e.g. 1); the electronic control device controls and adjusts the power output of the second power source through the real-time data acquisition line under the internal programming or processing of external instructions, so as to make the output shaft reach various speeds required when it is in working condition. (see page 5, para 2 of Jun)
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Kozo/Wenthen to employ control device as taught by Jun so that the control device would be able to maintain the target coupling mode with a high efficiency. (see page 3, para 10)
Regarding claim 9, Kozo/ Wenthen / Jun teaches the transmission device capable of cooperating with the dual-power source according to claim 8, Kozo further teaches wherein the first power source (e.g. M2) is a variable speed power output and an electronic control device (e.g. ECU 32, 34, see fig. 35) controls the power output of the first power source (M2), but fails to disclose the electronic control device controls the power output of the first power source through an input control line. 
Jun discloses a dual-motor power device for electric vehicle (fig.2) wherein the first power source (e.g. 1, 4) is a variable speed power output, and the electronic control device controls (e.g. 9, 11) the power output of the first power source (e.g. 1, 4) through an input control line (e.g. line between 1 and 9 and line between 4 and 11). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Kozo/ Wenthen to employ control device as taught by Jun so that the control device would be able to maintain the target coupling mode with a high efficiency. (see page 3, para 10)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kozo (JP H07135701 A) in view of Campbell et al. (US 20170151875 A1).
Regarding claim 15, Kozo teaches the driving method as modified according to claim 11, wherein setting the first power source (e.g. 11) as a constant power output, and setting the second power source (M1) as variable speed power output; providing an electronic control device (e.g. 32, see fig. 35).
However, Kozo fails to disclose an electronic control device processes the error of loss of rotation or instability of the first power source at different power through an input control line.
Campbell teaches a detecting position measurement errors in an electric motor system (fig. 1) wherein an electronic control device (140) processes the error of loss of rotational position or instability of the first power source (see para 2 and abstract of Campbell).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Kozo to employ control device as taught by Campbell in order to improve driving range, torque and noise and vibration.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kozo (JP H07135701 A) in view of Campbell et al. (US 20170151875 A1) and further in view of Jun et al. (CN105150819 A).
Regarding claim 16, Kozo/ Campbell teaches the driving method as modified according to claim 15, wherein when the second power source (e.g. M1) drives the rotating inner ring gear (e.g. R) to rotate. However, Kozo fails to disclose transmitting the motion data of the rotating inner ring gear to the electronic control device through a real-time data acquisition line which is connected with the second power source; the electronic control device controls and adjusts the power output of the second power source through the real-time data acquisition line under the internal programming or processing of external instructions, so as to make the output shaft reach various speeds required when it is in working condition.
Jun discloses a dual-motor power device for electric vehicle (fig.2) wherein an electronic control device processes (e.g. 9, 11) the control of the first power source (e.g. 4) at different power through an input control line (e.g. line between power source 4 and control device 11), wherein the movement data of the rotating inner ring gear (has no element numeral) is transmitted to the electronic control device (e.g. 9, 11) through a real-time data acquisition line (the line between 1 to 9) which is connected with the second power source (e.g. 1); the electronic control device controls and adjusts the power output of the second power source through the real-time data acquisition line under the internal programming or processing of external instructions, so as to make the output shaft reach various speeds required when it is in working condition. (see page 5, para 2 of Jun)
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Kozo to employ control device as taught by Jun so that the control device would be able to maintain the target coupling mode with a high efficiency. (see page 3, para 10)
Regarding claim 17, Kozo/Campbell teaches the driving method (fig. 12) according to claim 15, Kozo further teaches wherein setting the first power source (e.g. M2) is a variable speed power output and an electronic control device (e.g. ECU 32, 34, see fig. 35) controls the power output of the first power source (M2), but fails to disclose the electronic control device controls the power output of the first power source through an input control line. 
Jun discloses a dual-motor power device for electric vehicle (fig.2) wherein the first power source (e.g. 1, 4) is a variable speed power output, and the electronic control device controls (e.g. 9, 11) the power output of the first power source (e.g. 1, 4) through an input control line (e.g. line between 1 and 9 and line between 4 and 11). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Kozo/Campbell to employ control device as taught by Jun so that the control device would be able to maintain the target coupling mode with a high efficiency.(see page 3, para 10)


Response to Arguments
The claim amendments have alleviated the previous claim rejections on 112(a) of claims 1 and 11 and the claim rejection on 112(b) of the claims 8, 9 and 17. Accordingly, these rejections have been withdrawn. 
Applicant’s arguments filed on 03/5/2022 regarding the prior art have been fully considered but they are not persuasive per the reasons set forth below.
Regarding claim 1 and 11, applicant contends that the second gear 52 is not directly connected to the sun gear S, and rather Kozo requires that they must be connected through the engine 11. This is not found persuasive. Kozo states that gear 52 mounted on the crankshaft 53. In addition, Kozo states that the engine output shaft 12 is directly connected with the sun gear S. As one of ordinary skill in the art would appreciate, an engine has a crankshaft, which is also the output shaft of the engine. Accordingly, gears 52 and S are not connected to one another “through the engine”, but rather they are both directly connected to the same shaft, namely the crankshaft/engine output shaft.
Regarding claim 5, Applicant contends that Wenthen does not suggest the recited features of claim 5 and teaches away from the scope of claim 5. While this argument is found persuasive, a new embodiment of Wenthen has been applied (fig. 13) that discloses the limitation, as appears above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644. The examiner can normally be reached on Mon-Fri 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/F.P./Examiner, Art Unit 3655

/DAVID R MORRIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The first power source (M1,11) includes an input shaft (e.g. 12) which is connected to the sun gear S. The sun gear S rotates along with the input shaft. The second power source M2 is connected with rotating ring gear R and the output shaft 16 is arranged on the planetary gear holder CR. The first power source is configured to drive sun gear S in one direction and the second power source rotated the ring in other direction along with the planet gear holder which is opposite direction of sun gear S.  When the rotational speed of ring gear is greater than the rotational speed of sun gear, they rotate in opposite direction and when the rotational speed of ring gear is smaller than the sun gear, they rotate in the same direction and when both rotational speeds is equal, the planetary gear holder cannot rotate. This is how planetary gears work and is understood by those skilled in the art. The structure of planetary gear of this ref is similar to the structure and functionality of the invention, see page 4 of Kozo.